DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Aerts et al., U.S. Pre Grant Publication 2014/0135443 in view of Westeppe et al., EP0343442.
	Regarding claims 20, 21 and 25-26, Aerts discloses a resin system containing (i) a thermosetting resin precursor component comprising one or more multi-functional epoxy resins, (ii) a thermoplastic particle component comprising polyamide particles having a melting temperature and (iii) one or more curing agents [0034-0037].   Paragraph 0046 discloses that the amount of thermoplastic particles in the resin ranges from 2.5 to about 30 wt%. Paragraph 0052 discloses that the polyamide particles have a melting temperature ranges from 160 °C to 200 °C.   Paragraph 0109 discloses that the composite comprises pre-pregs [semi-finished articles] laminated together by heat and pressure by compression moulding.  Additionally, paragraph 0093 discloses moulded articles comprising the resin system.  
	Aerts is silent to the thermoplastic particles being metastable thermoplastic particles having a semi-crystalline thermoplastic material with an amorphous polymer fraction that will c.  Westeppe discloses metastable amorphous, partially crystalline plastic [0001, 0005, 0007 and 0014] comprising polyamide particles [0009 and 0042]. Paragraph 0041 discloses that the metastable amorphous partially crystalline plastics can be used in moulded parts and semi-finished products.  Paragraph 0006 discloses that the particles have better mechanical properties such as toughness.  Both Aerts and Westeppe disclose polyamide particles used in semi-finished products and moulded articles.  Aerts and Westeppe are analogous art.  One of ordinary skill in the art before the effective filing date of the invention would utilize the metastable amorphous, partially crystalline polyamide particles of Westeppe as the polyamide particles of Aerts for the benefit of enhanced toughness.
	
	Regarding claims 22-23, Aerts discloses in paragraph 0035 one or more multi-functional epoxy resins.

	Regarding claim 24, paragraph 0076 discloses an aromatic amine curing agent.

	Regarding claims 27 and 28, paragraph 0108 discloses a cure temperature (Tc) of up to 200 °C.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786